Citation Nr: 1332285	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-20 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for skin disability, to include as secondary to Agent Orange exposure.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and SJ


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to August 1967.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared before the undersigned Veterans Law Judge in August 2011 and delivered sworn testimony via video conference hearing in Muskogee, Oklahoma.

The issues of entitlement to service connection for left shoulder disability, entitlement to service connection for skin disability, to include as secondary to Agent Orange exposure, and entitlement to an initial compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

On August 24, 2011, at his Board video hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to an initial rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has indicated, through his representative, at his October 2011 Board video hearing, a desire to withdraw the issue of entitlement to an initial rating in excess of 10 percent for tinnitus; hence, there remain no allegations of error of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.


ORDER

The issue of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.


REMAND

As for the issues of entitlement to service connection for left shoulder disability and entitlement to service connection for skin disability, to include as secondary to Agent Orange exposure, the Board notes that current left shoulder and skin disability are clearly shown.  The Veteran and his wife have indicated that the Veteran had rashes on his feet and face during service.  They further indicated that he had been seeing a dermatologist ever since leaving service.  As for his left shoulder, while the assertions are not as clear, the Veteran essentially indicated that he had left shoulder weakness during service.  Based on the foregoing, the Board finds that the Veteran should be scheduled for the appropriate VA examinations to address his contentions concerning these disabilities.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the issue of entitlement to an initial compensable rating for bilateral hearing loss, at his August 2011 Board video hearing the Veteran has indicated that his hearing loss has worsened since the last VA audiometric examination in March 2009.  Based on the Veteran's assertions, and based on a lack of current findings of record to rate the Veteran's hearing loss disability since March 2009, an additional VA audiological examination is appropriate.  See VAOPGCPREC 11-95.
Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete VA treatment records since December 15, 2011.

2.  The Veteran should be scheduled for the appropriate VA examination to determine the nature and etiology of any skin and left shoulder disability that might be present.  The examiner should offer an opinion, based on a review of the record, as to whether it is at least as likely as not (a 50 percent or more likelihood) that a current skin or left shoulder disability is related to the Veteran's military service.  The examiner is also asked to specifically indicate whether the Veteran's skin disability is related to exposure to herbicides.  

It is imperative that the claims file be made available to the examiner(s) and reviewed by the examiner(s) in connection with the examination.  Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

3.  The Veteran should be afforded a VA audiology examination to measure the current severity of his service-connected bilateral hearing loss.  All indicated studies should be performed, and all findings reported in detail.

4.  The AOJ should then, based on all the evidence of record, readjudicate the issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, and the Veteran and representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


